                        UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION

                                     NO. 5:08-CR-396-FL



  UNITED STATES OF AMERICA

      v.                                                       ORDER TO SEAL

  MICHAEL DEMONTE JONES




       On motion of the Defendant, Michael Demonte Jones, and for good cause shown, it is

hereby ORDERED that the [DE 83] be sealed until further notice by this Court.

       IT IS SO ORDER.

       This 30th day of May, 2019.


                                     _____________________________________________
                                     LOUISE W. FLANAGAN
                                     United States District Judge
